                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     JOHN MICHAEL KAUMBLULU,                        Case No. 17-cv-05599-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                        ORDER DENYING PETITION FOR
 United States District Court




                                  13
                                                 v.                                     WRIT OF HABEAS CORPUS
                                  14     JOSIE GASTELO,

                                  15
                                                       Respondent.

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner John Michael Kaumblulu seeks federal habeas relief from his state
                                  19   criminal convictions for robbery and other crimes on the grounds that the removal of a
                                  20   juror violated his constitutional rights. His claims lack merit. The petition for habeas
                                  21   relief is DENIED.
                                  22                                        BACKGROUND
                                  23          Kaumblulu robbed a “cash advance” store in 2011. The facts were summarized by
                                  24   the state appellate court:
                                  25
                                              At trial, the following evidence was revealed. On December 13, 2011, a
                                  26          male, later identified as [petitioner], committed armed robbery at the Allied
                                              Cash Advance store in El Cerrito. Specifically, [petitioner] entered the store,
                                  27          sat down at a desk across from a loan advisor, showed her his firearm, and
                                  28          stated: ‘This is a stickup.’ The loan advisor thus gave [petitioner] all the
                                              money in her cash register, which totaled about $300. [Petitioner]’s actions
                                   1
                                              were captured by a surveillance video camera at the store.
                                   2
                                              The loan advisor, who later identified [petitioner] as the robber in a photo
                                   3          lineup, described him as having a ‘lazy eye,’ wearing a Kangol hat and fake
                                   4          beard that had begun to fall off, carrying a cane, and ‘smell[ing] really bad.’

                                   5          Shortly before the robbery, [petitioner] was seen on a surveillance video
                                              recording at a donut store located near Allied Cash Advance. At trial, the
                                   6
                                              owner of the donut shop testified that she recalled [petitioner] buying coffee
                                   7          on the day in question because he was wearing a distinctive fake beard that
                                              kept coming off at the time.
                                   8

                                   9          Four days later, [petitioner] was arrested after attempting to evade police at
                                              a traffic stop. In [petitioner]’s vehicle, police found a ‘robbery kit’ consisting
                                  10          of a fake beard and mustache, a robbery demand note, sunglasses, a cane and
                                              a Kangol style hat. Police also found in the vehicle a Walther PPK handgun.
                                  11

                                  12   (Ans., Dkt. No. 6-6 (State Appellate Opinion1) at 2.)
Northern District of California
 United States District Court




                                  13          In 2014, a Contra Costa Superior Court jury convicted Kaumblulu of second degree
                                  14   robbery, possession of a firearm by a person previously convicted of a violent felony,
                                  15   being a felon in possession of a firearm, and second degree commercial burglary. The trial
                                  16   court found true various sentencing enhancement allegations. A sentence of 23 years and
                                  17   4 months in state prison was imposed. Kaumblulu’s attempts to overturn the decision in
                                  18   state court were unsuccessful. This federal habeas petition followed.
                                  19          As grounds for federal habeas relief, Kaumblulu claims the removal of a juror
                                  20   violated his Sixth Amendment rights.
                                  21                                    STANDARD OF REVIEW
                                  22          Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
                                  23   this Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  24   custody pursuant to the judgment of a State court only on the ground that he is in custody
                                  25   in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  26
                                  27
                                       1
                                  28    People v. Kaumblulu, No. A142920, 2016 WL 3645048, at *1-2 (Cal. Ct. App. Jun. 30,
                                       2016).
                                                                                       2
                                   1   § 2254(a). The petition may not be granted with respect to any claim that was adjudicated
                                   2   on the merits in state court unless the state court’s adjudication of the claim: “(1) resulted
                                   3   in a decision that was contrary to, or involved an unreasonable application of, clearly
                                   4   established Federal law, as determined by the Supreme Court of the United States; or
                                   5   (2) resulted in a decision that was based on an unreasonable determination of the facts in
                                   6   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
                                   7          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state
                                   8   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question
                                   9   of law or if the state court decides a case differently than [the] Court has on a set of
                                  10   materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–13
                                  11   (2000).
                                  12          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the
Northern District of California
 United States District Court




                                  13   writ if the state court identifies the correct governing legal principle from [the] Court’s
                                  14   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at
                                  15   413. “[A] federal habeas court may not issue the writ simply because that court concludes
                                  16   in its independent judgment that the relevant state court decision applied clearly
                                  17   established federal law erroneously or incorrectly. Rather, that application must also be
                                  18   unreasonable.” Id. at 411. A federal habeas court making the “unreasonable application”
                                  19   inquiry should ask whether the state court’s application of clearly established federal law
                                  20   was “objectively unreasonable.” Id. at 409.
                                  21                                           DISCUSSION
                                  22          Kaumblulu claims his jury trial rights were violated when the trial court wrongly
                                  23   dismissed a juror (Juror No. 7).
                                  24          During deliberations, the jury foreperson sent the trial court a note: “Current vote is
                                  25   11 guilty, 1 not guilty. Juror [No. 7] has stated he refuses to consider evidence presented
                                  26   by witnesses. Juror has become disrespectful and confrontational toward other jurors and
                                  27   foreperson. How do we proceed?” (Ans., State Appellate Opinion, Dkt. No. 6-6 at 85.)
                                  28          The trial court then asked each juror about the matter. (Id.) This questioning
                                                                                      3
                                   1   “revealed unanimous agreement that the foreperson’s note accurately described the
                                   2   situation in the jury room.” (Id. at 86.) The foreperson told the court that Juror No. 7
                                   3   “refused to discuss the witness testimony or other evidence, and was inappropriately
                                   4   laughing, joking, acting ‘very condescending’ to others, and ‘talking about nonrelevant
                                   5   facts’”; refused to vote on the first ballot or give his opinion about defendant’s guilt; and
                                   6   “had become hung up on the absence of DNA evidence even though, as the foreperson
                                   7   reminded him, it was not part of the case.” (Id.) In response to the foreperson’s comment
                                   8   about DNA evidence, Juror No. 7 said, “Well, who are you to tell me not to talk about it?”
                                   9   (Id.) The foreperson “advised the trial court that he did not believe further instruction from
                                  10   the court would remedy the situation.” (Id.)
                                  11          “Several jurors confirmed Juror No. 7 was failing to deliberate or to consider the
                                  12   evidence, was unreasonably focused on extrinsic matters, and was behaving in a
Northern District of California
 United States District Court




                                  13   disrespectful and inappropriate manner to others.” (Id.) When one juror asked Juror No. 7
                                  14   during deliberations what his thoughts were, he said, “I don’t even want to answer that.”
                                  15   (Id.) Another juror said that Juror No. 7 would discuss “his observations and whatever
                                  16   else he can conjure up in his head,” but not the evidence. (Id.) Other jurors confirmed that
                                  17   Juror No. 7 had a “fixation on the lack of DNA evidence”; refused to explain why he
                                  18   disagreed with the other jurors; and was “going off on his own tangents,” which included
                                  19   “what he would want to have presented if he were in the movies.” (Id.) One juror felt
                                  20   Juror No. 7 “was not really keeping an open mind” and that his refusal to consider the law
                                  21   and the evidence as instructed “is really hindering everyone else and everyone else’s
                                  22   opinion trying to be logical and reasonable.” (Id. at 87.) In the end, all eleven jurors
                                  23   confirmed that Juror No. 7 “refused to deliberate with the group and remained focused on
                                  24   wholly extrinsic matters.” (Id. at 86.)
                                  25          The trial court also questioned Juror No. 7. When asked whether he could base his
                                  26   verdict on the law and evidence, he said, “Your Honor, I swear that I would only base my
                                  27   decision on the law and the evidence.” (Id. at 88.) After telling Juror No. 7 that “DNA is
                                  28   not part of this case,” the trial court said, “So, I need a promise from you that you are not
                                                                                      4
                                   1   sitting there telling them, ‘I need DNA’ because we have what we have, and you need to
                                   2   base your verdict on what we have, if you can reach a verdict. Okay?” (Id.) Juror No. 7
                                   3   responded, “Yes, your Honor.” (Id.) The trial court also heard from counsel for both
                                   4   parties. (Id.)
                                   5           The trial court ultimately excused Juror No. 7 “for good cause” and replaced him
                                   6   with an alternate:
                                   7
                                               [B]ased upon everything that I have heard, that he is failing to perform his
                                   8           duty to deliberate. He . . . has said in no uncertain terms according to many
                                               of the jurors, if not all, that it’s DNA, it’s my way or the highway. He wants
                                   9           DNA. This case was never a case involving DNA, and that was made clear
                                  10           in voir dire. [¶] He — it was evident from all of the witnesses — all of the
                                               jurors that he would not consider the evidence before him. He wanted
                                  11           evidence that did not exist.
                                  12   (Id.)
Northern District of California
 United States District Court




                                  13           On appeal, Kaumblulu’s claim that the trial court’s decision was improper and
                                  14   violated his jury trial rights was rejected. The evidence showed “a demonstrable reality”
                                  15   that Juror No. 7 “refused to deliberate with the other jurors.” (Id. at 90.) Juror No. 7’s
                                  16   stated willingness to properly consider the evidence was undermined by “ample evidence”
                                  17   from the other jurors. (Id. at 91.)
                                  18           Kaumblulu asserts here that the juror’s removal violated state statutes or was
                                  19   contrary to state case law. However, federal habeas relief can be granted only for
                                  20   violations of federal law. I can only look to whether there was a federal violation.
                                  21           Kaumblulu also claims that the removal of Juror No. 7 was constitutionally
                                  22   improper. He contends that Juror No. 7 was removed because he was the lone holdout for
                                  23   acquittal, not because he refused to deliberate. (Trav., Dkt. No. 9 at 8.)
                                  24           There is no United States Supreme Court case concerning whether the dismissal of
                                  25   a sole dissenting juror violates the Sixth Amendment right to a jury. This means that there
                                  26   is no “clearly established” law for purposes of review under AEDPA. Federal habeas
                                  27   relief is therefore unavailable.
                                  28           Perez v. Marshall, 119 F.3d 1422 (9th Cir. 1997), is instructive. In Perez, the state
                                                                                      5
                                   1   trial court had removed a juror who was “an emotional wreck” and “emotionally out of
                                   2   control.” Id. at 1425. The juror’s apprehension at being responsible for someone going to
                                   3   prison wore at her during deliberations. Id. at 1424. Tears and scenes in the jury room had
                                   4   ensued. Id. The foreperson said that the juror, Robles, was “basically in pieces” and that
                                   5   one cannot “get somebody to be rational when they are in that state.” Id. at 1425. Robles
                                   6   had at first voted guilty but later changed her mind, becoming a “holdout” juror. Id. at
                                   7   1424-25.
                                   8          After an inquiry, the trial court removed the juror. Id. at 1425. Her emotional state
                                   9   rendered her incapable of continuing to participate. Id. This decision was based “not only
                                  10   from what she expressed but what you could tell by looking at her.” Id. She was replaced,
                                  11   and a reconstituted jury found the defendant guilty. Id. The defendant sought federal
                                  12   habeas relief on grounds that the trial court had removed the sole dissenting juror in
Northern District of California
 United States District Court




                                  13   violation of the Sixth Amendment. Id.
                                  14          This claim was rejected. “The fact that the trial judge knew that Robles was the
                                  15   sole juror holding out for an acquittal when he dismissed her does not invalidate his
                                  16   decision to excuse her from jury service.” Id. at 1427. Nothing in the record indicated that
                                  17   the trial court was influenced “by the desire to have a unanimous jury verdict.” Id. “In
                                  18   fact, the record shows that the district court was forced to act, not because of Robles’s
                                  19   status as a holdout juror, but because of Robles’s emotional inability to continue
                                  20   performing the essential function of a juror-deliberation.” Id. The Ninth Circuit noted that
                                  21   the trial judge had conducted a proper inquiry and “was in a superior position to observe
                                  22   Robles’s physical appearance and demeanor and thereby to determine her ability to
                                  23   continue deliberating.” Id. at 1427.
                                  24          Perez dooms petitioner’s claim. The removal of Juror No. 7 was a reasonable
                                  25   decision based on strong evidence that he refused to deliberate, acted disrespectfully to the
                                  26   other jurors, and “was unreasonably focused on extrinsic matters.” This decision was
                                  27   arrived at after a thorough inquiry of the jurors, whose credibility the trial judge was in a
                                  28   superior position to assess. This federal habeas court must accord the highest deference to
                                                                                      6
                                   1   the trial court’s credibility determination. See Knaubert v. Goldsmith, 791 F.2d 722, 727
                                   2   (9th Cir. 1986).
                                   3          Furthermore, as in Perez, that Juror No. 7 might have been a holdout juror does not
                                   4   invalidate the trial court’s decision. Nothing in the record indicates that the trial judge was
                                   5   influenced by a desire to have a unanimous verdict or by any other impermissible
                                   6   motivation. If anything, the removal of Juror No. 7 preserved petitioner’s right to have “a
                                   7   jury capable and willing to decide the case solely on the evidence before it.” McDonough
                                   8   Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (quoting Smith v. Phillips,
                                   9   455 U.S. 209, 217 (1982)).
                                  10          Kaumblulu claims that “there was not a unanimous agreement between the jurors in
                                  11   regard to the accuracy of the foreperson’s allegation that Juror 7 was refusing to
                                  12   deliberate.” (Trav., Dkt. No. 9 at 14.) Juror No. 10 did not agree with the foreperson’s
Northern District of California
 United States District Court




                                  13   statement, while Juror Nos. 2, 3, 4, 5, 6, 8 and 9 all agreed that the foreperson’s note was
                                  14   accurate. (Id. at (Ans., Reporter’s Transcript, Dkt. No. 6-5 at 253, 243, 248, 249, 252, 254,
                                  15   257, and 258.)
                                  16          Unanimous agreement among the jurors about whether a juror is deliberating is not
                                  17   the standard by which removals are judged. As the state appellate court noted, the trial
                                  18   court had “ample evidence” from other jurors.
                                  19          Kaumblulu also points to testimony in the record in which jurors stated variously
                                  20   that Juror No. 7 discussed his reasoning and may have been at times deliberating. (Trav.,
                                  21   Dkt. No. 9 at 21.) But he leaves out crucial facts and his conclusions are at best
                                  22   misleading and at worst deceptive. For example, Juror No. 1 said that No. 7 told her his
                                  23   reasoning, but that reasoning was based on “his observations and whatever else he can
                                  24   conjure up in his head.” (Ans., Dkt. No. 6-5 at 243.) Juror No. 2 stated that No. 7 had
                                  25   discussed the facts and the law, but his view of the law was “real personal” and he “was
                                  26   not objectively looking at it.” (Id. at 237.) Juror No. 3 testified that No. 7 was deliberating
                                  27   but was focused on extrinsic matters, such as DNA evidence. (Id. at 248-49.) Juror No. 4
                                  28   said that after lunch No. 7 appeared to deliberate. (Id. at 251.) But when the trial court
                                                                                      7
                                   1   asked whether No. 7 was focused on the witnesses and evidence, Juror No. 4 replied,
                                   2   “Absolutely not.” (Id. at 252.) Juror No. 5 stated that No. 7 was explaining his opinion
                                   3   but “not deliberating.” (Id.)
                                   4          I must defer to the reasonable decision of the state courts to reject Kaumblulu’s
                                   5   claim. California’s statutory standard for removing jurors, which is set forth in Cal. Penal
                                   6   Code § 1089 and is the one petitioner’s trial judge used, “is not deficient in terms of
                                   7   protecting a defendant’s Sixth Amendment right to an impartial jury.” Bell v. Uribe, 748
                                   8   F.3d 857, 868 (9th Cir. 2014), citing Perez, 119 F.3d at 1426. Accordingly, this claim is
                                   9   DENIED.
                                  10                                         CONCLUSION
                                  11          The state court’s adjudication of petitioner’s claims did not result in decisions that
                                  12   were contrary to, or involved an unreasonable application of, clearly established federal
Northern District of California
 United States District Court




                                  13   law, nor did they result in decisions that were based on an unreasonable determination of
                                  14   the facts in light of the evidence presented in the state court proceeding. Accordingly, the
                                  15   petition is DENIED.
                                  16          A certificate of appealability will not issue. Reasonable jurists would not “find the
                                  17   district court’s assessment of the constitutional claims debatable or wrong.” Slack v.
                                  18   McDaniel, 529 U.S. 473, 484 (2000). Petitioner may seek a certificate of appealability
                                  19   from the Ninth Circuit.
                                  20          The Clerk shall enter judgment in favor of respondent and close the file.
                                  21          IT IS SO ORDERED.
                                  22   Dated: February 14, 2019
                                                                                         _________________________
                                  23
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                     8
